



Exhibit 10.1


EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of this 20th day of July,
2016 (the “Agreement”), by and between Commerce Technologies, Inc., a New York
corporation with its principal place of business at 201 Fuller Rd, 6th Floor,
Albany, NY 12203 (the “Company”) and Richard Jones, an individual residing at
[redacted] (“Employee”).
RECITALS:


WHEREAS, the Company desires to continue to employ Employee as Chief Technology
Officer & Executive Vice-President of Operations;
WHEREAS, the Employee has indicated his willingness to continue such employment,
on the terms and conditions set forth herein; and
WHEREAS, the Company and Employee desire to amend and restate in its entirety
the Employment Agreement by and between the Company and Employee, dated January
4, 2011, as amended effective as of October 7, 2013.
NOW, THEREFORE on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements set forth herein, the parties hereto agree
as follows:
Section 1.Employment.
(a)General. The Company hereby agrees to continue to employ Employee and
Employee hereby accepts such continued employment with the Company, on the terms
and subject to the conditions hereinafter set forth. Subject to the terms and
conditions contained herein, Employee shall serve as the Company’s Chief
Technology Officer & Executive Vice-President of Operations and shall perform
such duties for the Company consistent with such position as are assigned by the
Company’s President and CEO and/or the Board of Directors or other governing
body of the Company from time to time. The duties of the Chief Technology
Officer & Executive Vice-President shall be generally as set forth on Schedule A
attached hereto.
(b)Hours. Employee is expected to work full time each week (based on a forty
(40) hour work week). No set hours shall be set forth in this Agreement as both
Employee and the Company anticipate that Employee will work as needed to
accommodate the varying hours demanded by his employment hereunder.
(c)Reporting. Employee shall report directly to the President and Chief
Executive Officer.
Section 2.Term. Unless terminated pursuant to Section 6 hereof, the term of
Employee’s employment hereunder shall begin on July 20, 2016 (the “Effective
Date”) and end on January 20, 2021 (the “Employment Term”).
Section 3.Compensation.
(a)Salary. As compensation for the performance of Employee’s services hereunder,
the Company shall pay to Employee an annual base salary (the “Salary”) of
$300,000. The Salary shall be payable in accordance with the payroll practices
of the Company as they shall exist from time to time. The parties acknowledge
and agree that Employee shall be eligible for an increase in Salary from time to
time as determined by Company policy.
(b)Bonus. Employee may be entitled to an annual bonus based upon the performance
of the Company and subject to Employee satisfying criteria established by the
Compensation Committee of the Board of Directors or other governing body of the
Company or of the board of directors of the Company’s parent (the “Applicable
Committee”), with input from the President and Chief Executive Officer. The
Applicable Committee shall determine the amount of any such bonus, which will
not exceed fifty percent (50%) of the Employee’s Salary. For the avoidance of
doubt, the Company has already established a bonus program with respect to
Employee’s eligibility to receive a bonus for calendar year 2016 and the
Executive will continue to be eligible to receive a bonus for calendar year 2016
in accordance with the terms of such program, except that the Executive’s
maximum potential bonus under such program for 2016 will now be 50% of Base
Salary. No bonus under this Section 3(b) shall be deemed earned, accrued or
owing to Employee unless and until the Applicable Committee has determined that
such bonus has been earned and has declared such bonus.
(c)Benefits. In addition to the Salary, Employee shall be entitled to the
benefits, and participation in the benefit plans, as are provided to or
available to the Company’s employees (collectively, the “Benefits”).





--------------------------------------------------------------------------------





(d)Vacation. Employee shall be entitled to four (4) weeks of paid vacation per
calendar year to be taken in Employee’s reasonable discretion, which shall be
prorated for any year when Employee is not employed for an entire calendar year.
(e)Stock Appreciation Rights. As additional incentive, on July 20, 2016,
Employee was granted Stock Appreciation Rights (“SARs”) with respect to 300,429
shares of Company stock, in accordance with the terms of the Evidence of Stock
Appreciation Right and Notice of Stock Appreciation Right Grant documents
(collectively, “Evidence and Notice of Stock Appreciation Right”) between the
Company and Employee.
Section 4.Exclusivity. During the Employment Term, Employee shall not be
employed other than pursuant to this Agreement, shall devote his full time to
the Company, shall in all respects comply with lawful and reasonable directions
and instructions given to him by the Company. Employee shall use his best
efforts to promote the Company and shall not engage in any other employment
unless Employee shall have obtained the consent of the Company’s Board of
Directors or other governing body. Subject to the qualifications and
restrictions provided in this Agreement, and not in abrogation thereof, Employee
may (i) engage in charitable activities and community affairs and (ii) manage
his personal investments and affairs, provided that such activities do not
materially interfere with his duties as Chief Technology Officer & Executive
Vice-President of Operations.
Section 5.Reimbursement for Expenses. Subject to their deductibility under
applicable tax law, Employee is authorized to incur reasonable expenses in the
discharge of the services to be performed hereunder, including such expenses for
travel, entertainment, lodging and similar items upon presentation of an
itemized account to the company. Such account shall provide the nature and
justification of each expense. The Company shall reimburse Employee for all such
proper expenses upon presentation by Employee of itemized accounts of such
expenditures in accordance with the financial policy of the Company as in effect
from time to time.
Section 6.Termination and Default.
(a)Death or Disability. Upon termination of Employee’s employment during the
Employment Term as a result of Employee’s death or by the Company as a result of
Employee’s Disability (as defined below), Employee’s estate or his beneficiaries
or legal representative, as the case may be, shall be entitled to:
(i)Salary through the date of his death or Disability; and
(ii)amounts earned, accrued or owing to Employee through the date of his death
or Disability but not yet paid under Section 3 hereof (unless the Benefits
expressly provide otherwise).
“Disability” means a mental or physical condition, injury, sickness or
incapacity, which has made Employee incapable of satisfactorily discharging the
essential functions of Employee’s duties, with or without reasonable
accommodation, for ninety (90) consecutive days, as reasonably determined by a
physician selected in good faith by the Company.
(b)Cause. In the event of termination pursuant to this Section 6(b) for Cause
(as hereinafter defined), the Company shall deliver to Employee written notice
setting forth the basis for such termination, which notice shall specifically
set forth the nature of the Cause which is the reason for the termination. For
the purposes of this Agreement, “Cause” shall mean: (i) Employee’s failure
(excluding where due to a Disability contemplated by Section 6(a)), neglect or
refusal to perform his duties hereunder which failure, neglect or refusal shall
not have been corrected by Employee within 10 days of receipt by Employee of
written notice from the Company of such failure, neglect or refusal, which
notice shall specifically set forth the nature of said failure, neglect or
refusal; (ii) any willful or intentional act of Employee that has the effect of
injuring the reputation or business of the Company; (iii) any continued or
repeated absence from the Company, unless such absence is approved or excused by
the Company; (iv) conviction of Employee for the commission of a felony; (v) the
commission by Employee of an act of fraud or embezzlement against the Company;
(vi) a material breach by Employee of any published Company policy applicable to
Employee, including any Code of Conduct applicable to Employee. If Employee’s
employment is terminated pursuant to this Section 6(b), Employee shall be
entitled to:
(i)Salary through the date of his termination for Cause; and
(ii)amounts earned, accrued or owing to Employee through the date of his
termination for Cause but not yet paid under Section 3 hereof (unless the
Benefits expressly provide otherwise).
(c)Termination Without Cause; Constructive Termination Without Cause. In the
event that Employee’s employment is terminated by the Company for reasons other
than Cause, death or Disability or in the event of a Constructive Termination
Without Cause (as defined herein), Employee shall be entitled to:
(i)Salary through the date of his termination of employment.
(ii)An amount equal to the net present value of one year’s Salary as then in
effect, discounted using the applicable Federal Rate for short-term obligations
for the month in which the termination occurs, which amount shall be payable in
a lump-sum on the 60th day following the date of such termination (unless that
day is not a business day, in which





--------------------------------------------------------------------------------





case such payments will be made on the immediately succeeding business day);
provided that any such severance payment shall be subject to the condition
precedent that Employee shall have executed and delivered to the Company a
general release of claims in form and substance satisfactory to the Company
(which release shall be provided by the Company to Employee within three (3)
business days of the date of such termination of employment), and any legally
required revocation period applicable to such release shall have expired without
Employee revoking such release, both within 60 days following the date of such
termination. If such release is timely delivered and becomes irrevocable, an
amount equal to 1/12 of the lump-sum severance amount specified in this
paragraph shall constitute consideration for Employee’s delivery of the release
pursuant to this paragraph (the “Release Consideration”). Employee acknowledges
and agrees that the amounts, if any, which may be payable under this paragraph
are in lieu of and not in addition to any severance payments which may be
generally available to employees of the Company and Employee hereby waives any
right he may have in or to any severance payments not contained in this
paragraph.
(iii)Amounts earned, accrued or owing to Employee through the date of his
termination but not yet paid under Section 3 hereof (unless the Benefits
expressly provide otherwise).
For purposes of this Agreement, “Constructive Termination Without Cause” shall
mean a termination of the Employee’s employment at his initiative following the
occurrence, without the Employee’s written consent, of one or more of the
following events (except in consequence of a prior termination), so long as
Cause does not exist at the time of such termination:
(A)
a material reduction in the Employee’s then current Salary or target bonus
opportunity specified in Section 3(b) or the termination or material reduction
of any employee benefit or perquisite enjoyed by him (other than as part of an
across the board reduction applicable to all eligible employees of the Company);

(B)
the relocation of the Company’s principal office, or the Employee’s own office
location as assigned to him by the Company, to a location more than 60 miles
outside of Albany, New York;

(C)
any material breach by the Company hereunder;

(D)
a material reduction in the duties of Employee without the prior written consent
of the Employee, except that the parties acknowledge and agree that (x) the
Company may hire a Chief Operating Officer or other similar officer, to be
assigned duties related to the Company’s operations (which include the following
duties listed in Schedule A: oversight of customer service, oversight of vendor
implementation, and oversight of vendor sales contracting; as well as any
additional operational duties added from time to time), (y) Employee’s role and
title may change upon the hiring of such an officer and (z) if Employee remains
employed as the Company’s Chief Technology Officer with assigned duties
appropriate to that position, no Constructive Termination Without Cause will be
deemed to have occurred if Employee’s Salary is not reduced in conjunction with
such change in role and title; or

(E)
a restructuring by which Employee is required to report to anyone other than the
President and Chief Executive Officer or the Board of Directors or other
governing body of the Company without the prior written consent of the Employee.

Notwithstanding the foregoing, a Constructive Termination Without Cause will not
be deemed to exist unless Employee gives the Company written notice within 30
days after the occurrence of the event which Employee believes constitutes the
basis for a Constructive Termination Without Cause, specifying the particular
act or failure to act that serves as the basis for such notice, and the Company
fails to cure such matter within 30 days following receipt of such notice. The
Company and Employee agree that the Company’s actions pursuant to paragraphs
(A), (B), (D) or (E) above will constitute a material breach of the terms of
this Agreement.
Section 7.Secrecy and Non-Competition.
(a)No Competing Employment. Employee hereby warrants and agrees that he will
not, during his period of employment and for a period of one (1) year from the
date of the termination of such employment (the “Restricted Period”), directly
or indirectly, own, manage, operate or control, or participate in the ownership,
management, operation or control of, or be connected with or have any interest
in, as a stockholder, director, officer, employee, agent, consultant, partner or
otherwise, in any business in competition with the business in which the Company
is engaged. The Employee agrees that given the nature of the Company’s business,
the absence of a specific geographic limitation is reasonable.
(b)Non-Disclosure of Confidential Information. Employee shall not disclose to
any person or entity or use for commercial purposes or allow third parties under
Employee’s control to use for commercial purposes, at any time after the date
hereof, any information not in the public domain or generally known in the
industry, in any form, acquired by him while employed by the Company, relating
to the Company, including but not limited to information regarding customers,
vendors, suppliers, trade secrets, training programs, manuals or materials,
technical information, contracts, systems, procedures, mailing lists, know-how,
trade names, price lists, financial or other data, business plans, code books,
invoices and other financial statements, computer programs, software systems,
databases, discs, printouts, plans (business, technical or otherwise), customer
and industry





--------------------------------------------------------------------------------





lists, internal reports, personnel files, sales and advertising material,
telephone numbers, names and addresses, or any other compilation of information
(whether written or unwritten) which is or was used in the business of the
Company.
(c)No Interference. During the Restricted Period, Employee shall not, whether
for his own account or for the account of any other individual, partnership,
firm, corporation or other business organization, directly or indirectly
solicit, endeavor to entice away from the Company or otherwise interfere with
the relationship of the Company with any person who, to the knowledge of
Employee, is employed by the Company or who is, or was within the prior twelve
months, a customer or a client of the Company, this provision shall not prohibit
Employee from soliciting or contacting any customer or client of the Company in
connection with any business that is not of the same nature as the business in
which the Company is engaged.
(d)Inventions, etc. The Employee hereby sells, transfers and assigns to the
Company or to any person or entity designated by the Company all of the entire
right, title and interest of the Employee in and to all inventions, ideas,
disclosures and improvements whether patented or unpatented, and copyrightable
material, made or conceived by the Employee, solely or jointly, during his
employment by the Company which relate to methods, apparatus, designs, software,
computer programs, marketing or business plans, products, processes or devices,
sold, leased, used or under consideration or development by the Company, or
which otherwise relate to or pertain to the business, functions or operations of
the Company or which arise from the efforts of the Employee pursuant to his
employment for the Company. The Employee shall communicate promptly and disclose
to the Company, in such form as the Company reasonably requests, all
information, details and data pertaining to the aforementioned inventions,
ideas, disclosures and improvements; and the Employee (regardless of whether
still employed by the Company) shall execute and deliver to the Company such
formal transfers and assignments and such other papers and documents prepared at
the sole expense of the Company as may be necessary or required of the Employee
to permit the Company or any person or entity designated by the Company to file
and prosecute the patent applications and, to copyrightable material, to obtain
copyright thereof. Any invention relating to the business of the Company and
disclosed by the Employee within one year following the termination of his
employment with the Company shall be deemed to fall within the provisions of
this paragraph unless proved to have been first conceived and made following
such termination. In the event that Employee is required to perform under this
Section 7(d) subsequent to his employment with the Company: (i) the Employee’s
performance, to the extent practicable, shall not be burdensome with regard to
Employee’s activities or employment at such time; (ii) the Employee’s
performance shall be requested within one year after the date of termination of
employment; and (iii) the Company shall compensate Employee at a rate of $150
per hour. Notwithstanding the preceding sentence, the Employee and the Company
agree that if necessary (as reasonably determined by the Company in light of the
importance of protecting its intellectual property), the Employee will
immediately perform hereunder.
(e)Injunctive Relief. Employee acknowledges that the restrictions in Sections
7(a)-(d) hereof are fair and reasonable given the nature of the Company’s
business and agrees that a violation of any of the respective covenants herein
will cause irreparable injury to the Company not adequately compensable by money
damages, and the Company shall be entitled, in addition to any other rights and
remedies it may have hereunder, to enforce such restrictions by temporary or
permanent injunctive or mandatory relief obtained in a court of competent
jurisdiction without the necessity or proving damages and without prejudice to
any other remedies it may have at law.
(f)Extension of Restricted Period. In addition to the remedies the company may
seek and obtain pursuant to Section 7(e) above, the Restricted Period shall be
extended by any and all periods during which Employee shall be found by a court
to have been in violation of the restrictions contained in Section 7(a)-(c) but
in no event shall any such extension(s) exceed one (1) year in the aggregate.
(g)Continued Compliance. Employee agrees that in the event of his material
breach of any of the restrictions contained in Section 7(a)-(c), that if capable
of being cured, is not cured by Employee within 30 days following notice of such
breach from the Company, Employee will repay to the Company any and all
severance amounts received by Employee pursuant to this Agreement (whether such
payments were received prior or subsequent to such breach, but excluding an
amount equal to the Release Consideration), and Employee will not be entitled to
any further severance payments or other severance benefits under this Agreement.
Employee further agrees that: (i) the existence of any unrelated claims which
Employee may have against the Company, whether under this Agreement or
otherwise, will not be a defense to the enforcement by the Company of any of its
rights under this Agreement; (ii) the covenants contained in Section 7(a)-(c)
are in addition to, and not in lieu of, any obligations which Employee may have
with respect to the subject matter of such Sections, whether by contract, as a
matter of law or otherwise, and (iii) such covenants and their enforceability
will survive any termination with respect to Employee by either party and any
investigation made with respect to the breach thereof by the Company.
Section 8.Compliance with Section 409A.
(a)The Company and Employee intend that, to the maximum extent possible, any
amounts paid pursuant to this Agreement shall qualify as a short-term deferral
pursuant to the Internal Revenue Code of 1986, as amended (the “Code”) Section
409A or as separation pay exempt from Code Section 409A. Without limiting the
foregoing, to the extent that the provisions of Code Section 409A or any
Treasury regulations promulgated thereunder are applicable to any amounts
payable hereunder, the Company and Employee intend that this Agreement will meet
the requirements of such Code section and regulations and that the





--------------------------------------------------------------------------------





provisions hereof will be interpreted in a manner that is consistent with such
intent. Employee will cooperate with the Company in taking such actions as the
Company may reasonably request to assure that this Agreement will meet the
requirements of Code Section 409A and any regulations promulgated thereunder.
(b)Unless otherwise permitted under Code Section 409A, all in-kind benefits,
expenses or other reimbursements paid pursuant to this Agreement that are
taxable income to Employee (i) will be paid no later than the end of the
calendar year next following the calendar year in which Employee incurs such
expense; (ii) will not be subject to liquidation or exchange for another
benefit; and (iii) the amount of expenses eligible for reimbursements or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year.
(c)For purposes of Code Section 409A, Employee’s right to receive any
installment payments under this Agreement (whether severance payments,
reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder shall at
all times be considered a separate and distinct payment.
(d)With respect to any amount that becomes payable to Employee under this
Agreement upon his “separation from service,” as defined below, for any reason,
notwithstanding any other provision of this Agreement to the contrary, if the
Company determines in good faith that Employee is a “specified employee” under
Code Section 409A then, to the extent required under Code Section 409A, any
amount that otherwise would be payable to Employee during the six-month period
following his separation from service shall be suspended until the lapse of such
six-month period (or, if earlier, the date of his death). The amount that
otherwise would be payable to Employee during such period of suspension shall be
paid in a single payment on the day following the end of such six-month period
(or, if such day is not a business day, on the next succeeding business day) or
within 30 days following his death during such six-month period, provided that
his death during such six-month period shall not cause the acceleration of any
amount that otherwise would be payable on any date during such six-month period
following the date of his death. Any amounts not subject to the suspension
described in the preceding sentence shall be paid as otherwise provided in this
Agreement. A “separation from service” means a separation from service with the
Company and all other persons or entities with whom the Company would be
considered a single employer under Section 414(b) or 414(c) of the Code,
applying the 80% threshold used in such Code sections and the Treasury
Regulations thereunder, all within the meaning of Code Section 409A.
(e)To the extent required to avoid the imposition of additional taxes and
penalties under Code Section 409A, amounts payable under this Agreement on
termination of employment will not be paid until Employee experiences a
separation from service within the meaning of Code Section 409A as specified
above.
(f)In no event will the Company be liable for any additional tax, interest or
penalties that may be imposed on Employee under Code Section 409A or for any
damages for failing to comply with Code Section 409A.
(g)Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of Employee or Employee’s legal representative’s execution of
any release, directly or indirectly, result in Employee designating the calendar
year of payment, and if a payment pursuant to this Agreement that is subject to
execution of a release could be made in more than one taxable year, based on
timing of the execution of the release, payment shall be made in the later
taxable year.
Section 9.Arbitration. Any controversy, claim or dispute arising out of or in
any way relating to this Agreement (including whether such controversy, claim or
dispute is subject to arbitration), excepting only claims that may not, by
statute, be arbitrated, will be submitted to binding arbitration. Both Employee
and the Company acknowledge that Employee is relinquishing his right to a jury
trial. Employee and the Company agree that arbitration will be the exclusive
method for resolving disputes arising out of or related to this Agreement or
Employee’s employment with the Company.
The arbitration will be administered by JAMS in accordance with the Employment
Arbitration Rules & Procedures of JAMS then in effect and subject to JAMS Policy
on Employment Arbitration Minimum Standards, except as otherwise provided in
this Agreement. Arbitration will be commenced and heard in the Albany, New York
metropolitan area. Only one arbitrator will preside over the proceedings, who
will be selected by agreement of the parties from a list of five or more
qualified arbitrators provided by the arbitration tribunal, or if the parties
are unable to agree on an arbitrator within 10 business days following receipt
of such list, the arbitration tribunal will select the arbitrator. The
arbitrator will apply the substantive law (and the law of remedies, if
applicable) of New York or federal law, or both, as applicable to the claim(s)
asserted. In any arbitration, the burden of proof will be allocated as provided
by applicable law. The arbitrator will have the authority to award any and all
legal and equitable relief authorized by the law applicable to the claim(s)
being asserted in the arbitration, as if the claim(s) were brought in a federal
court of law. Either party may bring an action in court to compel arbitration
under this Agreement and to enforce an arbitration award. Discovery, such as
depositions or document requests, will be available to the Company and Employee
as though the dispute were pending in U.S. federal court. The arbitrator will
have the ability to rule on pre-hearing motions as though the matter were in a
U.S. federal court, including the ability to rule on a motion for summary
judgment.
If permitted by applicable law, the fees of the arbitrator and any other fees
for the administration of the arbitration that would not normally be incurred if
the action were brought in a court of law (e.g., filing fees or room rental
fees) will be shared





--------------------------------------------------------------------------------





equally by the parties. If the foregoing is not permitted by applicable law, the
fees of the arbitrator and any other fees for the administration of the
arbitration that would not normally be incurred if the action were brought in a
court of law will be paid by the Company, provided that Employee will be
required to pay the amount of filing fees equal to that which Employee would be
required to pay to file an action in a New York state court. Each party will pay
its own attorneys’ fees and other costs incurred in connection with the
arbitration, unless the relief authorized by law allows otherwise and the
arbitrator determines that such fees and costs will be paid in a different
manner. The arbitrator must provide a written decision that is subject to
limited judicial review consistent with applicable law.
Section 10.General Provisions.
(a)Survival. Obligations of Employee and the Company existing as of the date of
termination that have not been fully performed or that by their nature would be
intended to survive a termination or expiration will survive and continue in
effect in accordance with their terms.
(b)Notices. All communications under this Agreement shall be in writing and
shall be delivered by hand or mailed by overnight courier or by registered or
certified mail:
(i)to Employee at [redacted] or such other address as Employee may have
furnished to the Company in writing.
(ii)if to Company at 201 Fuller Rd, 6th Floor, Albany, New York 12203 or such
other address as the Company may have furnished to Employee in writing.
(iii)Any notice so addressed shall be deemed to be given: if delivered by hand,
on the date of delivery; if delivered by overnight courier, on the first
business day following the date of mailing; and if by mail, on the third
business day after mailing.
(c)Waiver and Amendments. Any waiver, alteration, amendment or modification of
any of the terms of this Agreement shall be valid only if made in writing and
signed by the Company and Employee. No waiver will be deemed a waiver of any
subsequent breach or default. No delay or omission on the part of either party
to exercise or avail itself of any right or remedy that it has or may have
hereunder operates as a waiver of any right or remedy.
(d)Withholding. All payments to Employee under this Agreement will be subject to
withholding on account of federal, state and local taxes as required by law.
(e)Successors and Assigns. This Agreement will bind and inure to the benefit of
and be enforceable by Employee, the Company, Employee’s and the Company’s
respective permitted successors and assigns, and Employee’s estate, heirs and
legal representatives (as applicable). The Company may assign this Agreement to
any successor to all or substantially all of its business, whereupon any
references in this Agreement to “the Company” will become references to such
assignee or successor, as applicable. For the avoidance of doubt, no such
assignment shall be treated as a termination of Employee’s employment with the
assignor for purposes of this Agreement and the assignor will be relieved of its
obligations under this Agreement. Except as set forth in this paragraph, the
rights granted and obligations undertaken in this Agreement are personal to the
parties, and neither party may transfer, assign or sublicense such rights or
obligations to any third-party. Any attempted transfer, assignment or sublicense
of such rights or obligations by either party in violation of this paragraph
will be null and void.
(f)Severability and Governing Law. If any covenant or provision of this
Agreement is found to be invalid or unenforceable by a court of competent
jurisdiction or any mediator (i) the remaining terms and provisions hereof shall
remain valid, and (ii) the invalid or unenforceable provision shall be deemed
replaced by a term or provision that is valid and enforceable and comes closest
to expressing the intention of the invalid term or provision. SUBJECT TO SECTION
9, ABOVE, THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE AND WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
(g)No Strict Construction; Section Headings. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.
The headings of the Sections and Subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement,
affect the meaning or interpretation of this Agreement, or any term or provision
hereof.
(h)Entire Agreement. This Agreement (including the Schedules hereto) constitutes
the entire understanding and agreement of the parties regarding the employment
of Employee. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
Company and Employee regarding the subject matter of the Agreement.
(i)Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile, “PDF” scanned image or other electronic means), each of
which shall be deemed an original and all of which together shall be





--------------------------------------------------------------------------------





considered one and the same agreement. This Agreement will become effective only
when counterparts have been executed and delivered by all parties whose names
are set forth on the signature page(s) hereof.
[Signature page follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
effective date first written above.
COMMERCE TECHNOLOGIES, INC.




By: /s/ MICHAEL TRIMARCHI    
(Print Name): Michael Trimarchi    
Title: Chief Accounting Officer    




EMPLOYEE




/s/ RICHARD JONES    
Richard Jones





--------------------------------------------------------------------------------





SCHEDULE A


DESCRIPTION OF DUTIES OF
CHIEF TECHNOLOGY OFFICER & EXECUTIVE VICE-PRESIDENT OF OPERATIONS


Employee will provide the overall vision, strategy and leadership for the
development, delivery, and operation of all CommerceHub products and services.
The Employee will be responsible for engineering and product management,
computing infrastructure and operations, supplier onboarding, and customer
support. The Employee will lead all functions arising from or related to the
following departments or activities:
Product Management
Software Engineering
Quality Assurance
Software Operation Systems
Business Process Modeling & Integrations (BPMI)
Information Technology
Customer Service
Vendor Implementation
Vendor Sales Contracting


The Employee will establish the company’s technical and operational vision and
lead the company’s technological and operational evolution. The Employee will
coordinate strategic planning and execution to enhance profitability,
productivity and efficiency throughout the company’s operations.
The Employee will report directly to the President and CEO and will serve as a
member of the executive team.









